

113 S1688 IS: Office of Strategic Services Congressional Gold Medal Act
U.S. Senate
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1688IN THE SENATE OF THE UNITED STATESNovember 13, 2013Mr. Kirk (for himself and Mr. Rockefeller) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award the Congressional Gold Medal to the members of the Office of Strategic Services (OSS), collectively, in recognition of their superior service and major contributions during World War II. 1.Short titleThis Act may be cited as the Office of Strategic Services Congressional Gold Medal Act.2.FindingsCongress finds the following:(1)The Office of Strategic Services (OSS) was the first effort by the United States to implement a system of strategic intelligence during World War II and provided the basis for the modern-day intelligence and special operations communities of the United States.(2)OSS founder General William J. Donovan is the only person in the history of the United States to receive the  4 highest military decorations of the United States, including the Medal of Honor. Upon learning of his death in 1959, President Eisenhower called General Donovan the last hero. In addition to founding and leading the OSS, General Donovan was also selected by President Roosevelt, who called General Donovan his secret legs, as an emissary to Great Britain and continental Europe before the United States entered World War II.(3)During World War II, each branch of the Armed Forces of the United States contributed personnel to the OSS. United States Coast Guard personnel were recruited for the Maritime Unit and the Operational Swimmer Group.(4)The present-day United States special operations forces trace their lineage to the OSS. The Maritime Unit of the OSS was a precursor to the Navy SEALs. The OSS Operational Groups and Jedburghs were forerunners of the United States Army Special Forces. The 801st/492nd Bombardment Group (Carpetbaggers) were progenitors of the United States Air Force Special Operations Command. The Marines who served in the OSS, including the actor Sterling Hayden and Colonel William Eddy, whom General Donovan described as the American Lawrence of Arabia, were predecessors of the United States Marine Corps Forces Special Operations Command.(5)The OSS organized, trained, supplied, and fought with resistance organizations throughout Europe and Asia that played an important role in the victory of the United States during World War II. President Eisenhower credited the work of the OSS with the French Resistance during the liberation of France as the equivalent of the French Resistance having an extra division.(6)Four future Directors of Central Intelligence served as OSS officers: William Casey, William Colby, Allen Dulles, and Richard Helms.(7)Women comprised more than 1/3 of OSS personnel and played a critical role in the organization. These women included Virginia Hall, the only civilian female to receive a Distinguished Service Cross in World War II, and Julia Child.(8)The OSS recruited Fritz Kolbe, a German diplomat who became the most important spy of the United States against the Nazis in World War II.(9)Leading scientists and scholars in the United States served in the OSS Research and Analysis Branch, including Ralph Bunche, the first African-American to receive the Nobel Peace Prize, Pulitzer Prize-winning historian Arthur Schlesinger, Jr., Supreme Court Justice Arthur Goldberg, Sherman Kent, John King Fairbank, and Walt Rostow. Its ranks also included 7 future presidents of the American Historical Association, 5 of the American Economic Association, and 2 Nobel laureates. The  Bureau of Intelligence and Research of the United States Department of State traces its creation to the OSS Research and Analysis Branch.(10)The OSS invented and employed new technology through its Research and Development Branch, including new weapons and revolutionary communications equipment. Dr. Christian Lambertsen invented the first underwater breathing apparatus that was first utilized by the OSS and is known today as SCUBA.(11)OSS Detachment 101 operated in Burma and pioneered the art of unconventional warfare. It was the first unit of the United States to deploy a large guerrilla army deep in enemy territory. OSS Detachment 101 has been credited with the highest kill/loss ratio for any infantry-type unit in the  military history of the United States and was awarded a Presidential Unit Citation.(12)The X–2 branch of the OSS pioneered counterintelligence with the British and established the modern counterintelligence community. The network of contacts built by the OSS with foreign intelligence services led to enduring Cold War alliances.(13)Operation Torch, the Allied invasion of French North Africa in November 1942, was aided by the networks established and information acquired by the OSS to guide the landings of the Allies.(14)OSS Operation Halyard resulted in the rescue of  more than 500 downed airmen trapped behind enemy lines in Yugoslavia, one of the most daring and successful rescue operations of World War II.(15)OSS Mercy Missions at the end of World War II saved the lives of thousands of Allied prisoners of war whom it was feared would be murdered by the Japanese.(16)The handful of surviving men and women of the OSS, whom General Donovan called his glorious amateurs, are among the greatest generation. They have never been collectively recognized for their heroic and pioneering service in World War II.3.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design in commemoration to the members of the Office of Strategic Services (OSS), in recognition of their superior service and major contributions during World War II.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian Institution(1)In generalFollowing the award of the gold medal in commemoration of the members of the Office of Strategic Services under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with the Office of Strategic Services.4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.5.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.